DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 03/11/2020. Claims 1-22 are currently pending.

Information Disclosure Statement 
	The information disclosure statement (IDS) submitted on 03/11/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al., US 20150203068 A1, in view of Schuller et al., US 20060095183 A1, hereinafter referred to as Foo and Schuller, respectively.
Regarding claim 1, Foo discloses a vehicle safety system for helping to protect a vehicle occupant in the event of a frontal collision, comprising: 
a controller (Controller – See at least ¶5); 
one or more crash sensors for sensing a frontal collision (At least one pressure sensor is mounted near the forward location, i.e. frontal collision, of the vehicle for providing an associated pressure signal indicative of an impact event, i.e. crash sensors – See at least ¶7); and 
an active sensor for detecting objects in the path of the vehicle (Sensors used to detect object in the path traveled by the vehicle – See at least ¶8);  
wherein the controller is configured to implement crash discrimination metrics that detect the occurrence of a frontal collision in response to signals received from the crash sensors, the crash discrimination metrics implementing thresholds for determining whether the signals received from the crash sensors indicate the occurrence of a frontal collision (Detecting a vehicle/pedestrian impact comprising the steps of sensing impact events near a forward location of a vehicle using both acceleration sensors and pressure sensors and providing associated signals indicative thereof, determining vehicle/pedestrian impact metric values for each of the sensor signals and determining if a vehicle/pedestrian impact has occurred in response to the determined vehicle/pedestrian impact metric values – See at least ¶8. Thresholds are implemented for determining signals received from the impact sensors indicating an occurrence of a frontal crash – See at least ¶26).

Foo fails to explicitly disclose wherein the controller is configured to implement an algorithm that uses information obtained from the active sensor to detect an object in the path of the vehicle and to select the thresholds implemented in the crash discrimination metrics in response to detecting the object.
However, Schuller teaches wherein the controller is configured to implement an algorithm that uses information obtained from the active sensor to detect an object in the path of the vehicle and to select the thresholds implemented in the crash discrimination metrics in response to detecting the object (One or more algorithms for determining the crash severity are selected and activated as a function of the crash type ascertained – See at least ¶28. The individual crash phases are used to control different sensitivities in the crash-type detection, that is, in block and/or in the crash-severity detection in block. What is meant by sensitivities are threshold values, i.e. select the thresholds implemented  of different magnitudes, with which the individual characteristics are compared so as to generate a decision or bring about the triggering of the restraint devices– See at least ¶29. The crash-type and crash-severity data of the various algorithms may be weighted differently in each phase in accordance with their quality at that time – See at least ¶39).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo and include the feature of wherein the controller is configured to implement an algorithm that uses information obtained from the active sensor to detect an object in the path of the vehicle and to select the thresholds implemented in the crash discrimination metrics in response to detecting the object, as taught by Schuller, to determine a crash type and crash severity during a travel path of a vehicle (See at least ¶4).

Regarding claim 2, Foo fails to explicitly disclose wherein the algorithm implemented by the controller is further configured to select misuse boxes associated with the selected thresholds implemented by the crash discrimination metrics based on the information obtained from the active sensor.
However, Schuller teaches wherein the algorithm implemented by the controller is further configured to select misuse boxes associated with the selected thresholds implemented by the crash discrimination metrics based on the information obtained from the active sensor (Within the individual crash phases, the individual thresholds may be applied in various ways using the characteristics to reach a decision, e.g. regarding crash types. Due to the fact that no timer is used, such a timer can also not influence the algorithm negatively due to faulty or false signals, i.e. a misuse – See at least ¶21).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo and include the feature of wherein the algorithm implemented by the controller is further configured to select misuse boxes associated with the selected thresholds implemented by the crash discrimination metrics based on the information obtained from the active sensor, as taught by Schuller, to determine a crash type and crash severity during a travel path of a vehicle (See at least ¶4).

Regarding claim 3, Foo fails to explicitly disclose determine an object type for the object; determine an estimated severity of an impact with the object; and select the thresholds implemented in the crash discrimination metrics further in response to at least one of the object type and the estimated severity.
However, Schuller teaches:
determine an object type for the object (The type of sensors especially used as pre-crash sensors may also be used to determine a collision signal – See at least ¶24);  
determine an estimated severity of an impact with the object (One or more algorithms for determining the crash severity are selected and activated as a function of the crash type ascertained – See at least ¶28); and 
select the thresholds implemented in the crash discrimination metrics further in response to at least one of the object type and the estimated severity (The individual crash phases are used to control different sensitivities in the crash-type detection, that is, in block and/or in the crash-severity detection in block. What is meant by sensitivities are threshold values, i.e. select the thresholds implemented of different magnitudes, with which the individual characteristics are compared so as to generate a decision or bring about the triggering of the restraint devices– See at least ¶29).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo and include the feature of determine an object type for the object; determine an estimated severity of an impact with the object; and select the thresholds implemented in the crash discrimination metrics further in response to at least one of the object type and the estimated severity, as taught by Schuller, to determine a crash type and crash severity during a travel path of a vehicle (See at least ¶4).

Regarding claim 4, Foo discloses wherein the object type comprises one of a car, truck, barrier, and pole (Object type includes a vehicle – See at least ¶4).

Regarding claim 5, Foo fails to explicitly disclose wherein the algorithm implemented by the controller is configured to determine the estimated severity by implementing a metric that determines the estimated severity based on a relative velocity between the object and the vehicle.
However, Schuller teaches wherein the algorithm implemented by the controller is configured to determine the estimated severity by implementing a metric that determines the estimated severity based on a relative velocity between the object and the vehicle (Thus the algorithm is not based on the separation of signals into an acceleration path and an integrator path. The algorithm uses integrated signals exclusively. Using suitable methods, characteristics are then extracted from these signals, which are evaluated via applicable thresholds and which yield information regarding the crash type, i.e. the type of collision, and/or the crash severity, i.e., the severity of the collision – See at least ¶23).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo and include the feature of wherein the algorithm implemented by the controller is configured to determine the estimated severity by implementing a metric that determines the estimated severity based on a relative velocity between the object and the vehicle, as taught by Schuller, to determine a crash type and crash severity during a travel path of a vehicle (See at least ¶4).

Regarding claim 6, Foo fails to explicitly disclose at least one actuatable safety device comprising an airbag with a two-stage inflator and a seatbelt pretensioner, and wherein the algorithm implemented by the controller is configured to determine one of the following actions to take in response to the estimated severity: actuate neither the seatbelt pretensioner nor the inflator; actuate the seatbelt pretensioner only; actuate the seatbelt pretensioner and the inflator first stage; actuate the seatbelt pretensioner, inflator first stage, and the inflator second stage.
However, Schuller teaches:
at least one actuatable safety device comprising a seatbelt pretensioner, and wherein the algorithm implemented by the controller is configured to determine one of the following actions to take in response to the estimated severity: actuate the seatbelt pretensioner only (These restraint devices include seatbelt tensioners, airbags, active seats and possibly rollover bars. Restraint devices can be triggered, i.e. actuated individually. For the sake of simplicity, an occupant classification system is not shown. The signals from this occupant classification system also influence the triggering of restraint devices – See at least ¶24).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo and include the feature of at least one actuatable safety device comprising a seatbelt pretensioner, and wherein the algorithm implemented by the controller is configured to determine one of the following actions to take in response to the estimated severity: actuate the seatbelt pretensioner only, as taught by Schuller, to determine a crash type and crash severity during a travel path of a vehicle (See at least ¶4).

Regarding claim 7, Foo fails to explicitly disclose wherein the algorithm implemented by the controller is further configured to select misuse boxes associated with the selected thresholds implemented by the crash discrimination metrics in response to at least one of the object type and estimated severity.
However, Schuller teaches wherein the algorithm implemented by the controller is further configured to select misuse boxes associated with the selected thresholds implemented by the crash discrimination metrics in response to at least one of the object type and estimated severity (Within the individual crash phases, the individual thresholds may be applied in various ways using the characteristics to reach a decision, e.g. regarding crash types. Due to the fact that no timer is used, such a timer can also not influence the algorithm negatively due to faulty or false signals, i.e. a misuse – See at least ¶21).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo and include the feature of wherein the algorithm implemented by the controller is further configured to select misuse boxes associated with the selected thresholds implemented by the crash discrimination metrics based on the information obtained from the active sensor, as taught by Schuller, to determine a crash type and crash severity during a travel path of a vehicle (See at least ¶4).

Regarding claim 8, Foo fails to explicitly disclose wherein the algorithm implemented by the controller is further configured to determine the estimated severity by evaluating an estimated severity discrimination metric that compares a relative velocity of the object relative to the vehicle and displacement.
However, Schuller teaches wherein the algorithm implemented by the controller is further configured to determine the estimated severity by evaluating an estimated severity discrimination metric that compares a relative velocity of the object relative to the vehicle and displacement (Thus the algorithm is not based on the separation of signals into an acceleration path and an integrator path. The algorithm uses integrated signals exclusively. Using suitable methods, characteristics are then extracted from these signals, which are evaluated via applicable thresholds and which yield information regarding the crash type, i.e. the type of collision, and/or the crash severity, i.e., the severity of the collision – See at least ¶23).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo and include the feature of wherein the algorithm implemented by the controller is further configured to determine the estimated severity by evaluating an estimated severity discrimination metric that compares a relative velocity of the object relative to the vehicle and displacement, as taught by Schuller, to determine a crash type and crash severity during a travel path of a vehicle (See at least ¶4).
Regarding claim 9, Foo discloses:
wherein the crash sensors comprise front crush zone sensors (CZS) (At least one pressure sensor is mounted near the forward location, i.e. frontal collision, of the vehicle for providing an associated pressure signal indicative of an impact event, i.e. crash sensors – See at least ¶7); 
wherein the crash discrimination metrics comprise a CZS switching discrimination metric for evaluating CZS acceleration values to determine whether a CZS switching threshold is exceeded (Detecting a vehicle/pedestrian impact comprising the steps of sensing impact events near a forward location of a vehicle using both acceleration sensors and pressure sensors and providing associated signals indicative thereof, determining vehicle/pedestrian impact metric values for each of the sensor signals and determining if a vehicle/pedestrian impact has occurred in response to the determined vehicle/pedestrian impact metric values – See at least ¶8. Thresholds are implemented for determining signals received from the impact sensors indicating an occurrence of a frontal crash – See at least ¶26); 
wherein the crash discrimination metrics comprise individual metrics associated each object type determined by the algorithm, each individual metric comprising a normal threshold and misuse box, and a CZS switched threshold and misuse box, the CZS switched threshold and misuse box being implemented by the crash discrimination metrics when the CZS switching discrimination metric determines that the CZS switching threshold is exceeded, the normal threshold and misuse box being implemented in the absence of the CZS switching threshold being exceeded (Detecting a vehicle/pedestrian impact comprising the steps of sensing impact events near a forward location of a vehicle using both acceleration sensors and pressure sensors and providing associated signals indicative thereof, determining vehicle/pedestrian impact metric values for each of the sensor signals and determining if a vehicle/pedestrian impact has occurred in response to the determined vehicle/pedestrian impact metric values – See at least ¶8. Thresholds are implemented for determining signals received from the impact sensors indicating an occurrence of a frontal crash – See at least ¶26).

Foo fails to explicitly disclose wherein the crash discrimination metrics further comprise a normal preset threshold and misuse box, and a CZS switched preset, wherein the CZS switched preset threshold and misuse box are implemented by the crash discrimination metrics when the CZS switching discrimination metric determines that the CZS switching threshold is exceeded and the algorithm detects the object in the path of the vehicle, the normal preset threshold and misuse box being implemented in the absence of the CZS switching threshold being exceeded and the algorithm detects the object in the path of the vehicle.
However, Schuller teaches wherein the crash discrimination metrics further comprise a normal preset threshold and misuse box, and a CZS switched preset, wherein the CZS switched preset threshold and misuse box are implemented by the crash discrimination metrics when the CZS switching discrimination metric determines that the CZS switching threshold is exceeded and the algorithm detects the object in the path of the vehicle, the normal preset threshold and misuse box being implemented in the absence of the CZS switching threshold being exceeded and the algorithm detects the object in the path of the vehicle (Within the individual crash phases, the individual thresholds may be applied in various ways using the characteristics to reach a decision, e.g. regarding crash types. Due to the fact that no timer is used, such a timer can also not influence the algorithm negatively due to faulty or false signals, i.e. a misuse – See at least ¶21).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo and include the feature of wherein the crash discrimination metrics further comprise a normal preset threshold and misuse box, and a CZS switched preset, wherein the CZS switched preset threshold and misuse box are implemented by the crash discrimination metrics when the CZS switching discrimination metric determines that the CZS switching threshold is exceeded and the algorithm detects the object in the path of the vehicle, the normal preset threshold and misuse box being implemented in the absence of the CZS switching threshold being exceeded and the algorithm detects the object in the path of the vehicle, as taught by Schuller, to determine a crash type and crash severity during a travel path of a vehicle (See at least ¶4).

Regarding claim 12, Foo fails to explicitly disclose wherein the crash sensors are components of a passive safety system further comprising at least one actuatable safety device, the passive safety system being configured to respond to the occurrence of a vehicle collision by actuating the safety device, and wherein the active sensor is a component of an active safety system configured to anticipate the occurrence of the vehicle collision.
However, Schuller teaches wherein the crash sensors are components of a passive safety system further comprising at least one actuatable safety device, the passive safety system being configured to respond to the occurrence of a vehicle collision by actuating the safety device, and wherein the active sensor is a component of an active safety system configured to anticipate the occurrence of the vehicle collision (Control unit and hence processor are connected to restraint devices via a data output. These restraint devices include seatbelt tensioners, airbags, active seats and possibly rollover bars. Restraint devices can be triggered individually. The signals from this occupant classification system also influence the triggering of restraint devices – See at least ¶24).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo and include the feature of wherein the crash sensors are components of a passive safety system further comprising at least one actuatable safety device, the passive safety system being configured to respond to the occurrence of a vehicle collision by actuating the safety device, and wherein the active sensor is a component of an active safety system configured to anticipate the occurrence of the vehicle collision, as taught by Schuller, to determine a crash type and crash severity during a travel path of a vehicle (See at least ¶4).

Regarding claim 13, Foo discloses wherein the crash sensors comprise at least one of crush zone sensors and airbag control unit (ACU) sensors in the form of accelerometers for measuring vehicle acceleration along a longitudinal vehicle axis (The actuators can be actuatable via, for example, pyrotechnics. Other means for actuating the actuators are also contemplated. Also, rather than hood actuators for vehicle/pedestrian impact mitigation, other actuatable devices could be used such as forward mounted air bags – See at least ¶22. his control logic determines if there is a vehicle/pedestrian impact event occurring by combining information from the acceleration sensors and the pressure sensor, i.e., a determination based on a hybrid sensor arrangement combining acceleration and pressure – See at least ¶23).

Regarding claim 14, Foo discloses wherein the crash discrimination metrics have a value determined by comparing acceleration vs. displacement or velocity vs. displacement, as measured by the crash sensors, and the crash discrimination metrics determine the occurrence of a frontal collision in response to the value exceeding the threshold (The discrimination logic functions compare each determined displacement metric value as a function of the determined impact, respectively, against the threshold sets established by the velocity range classifier logic. The output of each of the discrimination logic functions is electrically connected to one input of logic AND functions respectively – See at least ¶25).
Regarding claim 22, Foo fails to explicitly disclose wherein the controller comprises an airbag controller unit (ACU) (Airbags – See at least ¶24).

Claim(s) 10-11 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al., US 20150203068 A1, in view of Schuller et al., US 20060095183 A1, as applied to claim 1 above and further in view of Mahlisch, US 20120330512 A1, hereinafter referred to as Foo, Schuller and Mahlisch, respectively.
Regarding claim 10, the combination of Foo and Schuller fails to explicitly disclose identifying the object; determining whether a lateral position of the object with respect to the vehicle is within a predetermined threshold; evaluating a time-to-collision (TTC) discrimination metric to determine whether a relative velocity between the object and the vehicle exceeds a predetermined threshold dictating that a crash is imminent; and  -29- evaluating a longitudinal distance collision discrimination metric to determine whether the longitudinal position of the object relative to the vehicle exceeds a predetermined threshold dictating that a crash is imminent.
However, Mahlisch teaches:
identifying the object (Determining an object – See at least ¶9); 
determining whether a lateral position of the object with respect to the vehicle is within a predetermined threshold (This fusion of data or items of information forms the basis of the triggering parameters, i.e. as described, in particular the triggering time point. In the next step, when the comparison of the analyses results has shown that both information data sets describe the presence of the triggering conditions, the triggering is carried out in accordance with the calculated triggering parameters – See at least ¶30); 
evaluating a time-to-collision (TTC) discrimination metric to determine whether a relative velocity between the object and the vehicle exceeds a predetermined threshold dictating that a crash is imminent (Such parameters or respectively, triggering conditions can for example be the TTC value (TTC=time-to-collision), the object mass class, the width of the object or the height of the object, the site of impact, the time point of the impact or the angle of impact. All of these are thus data which provide items of information relating to a possible impending collision of the own motor vehicle with an object, which can be detected within the items of information which are provided by each of the acquisition devices via the control device by suitable processing algorithms – See at least ¶26); and  
-29-evaluating a longitudinal distance collision discrimination metric to determine whether the longitudinal position of the object relative to the vehicle exceeds a predetermined threshold dictating that a crash is imminent (The acquisition device is for example a mono camera or a stereo camera or a PMD sensor, while the acquisition device is for example one or multiple radar sensors which are installed front side. Both acquisition devices respectively, record the area in front of the vehicle, the acquisition device for example, in the form of a camera, in form of images, the radar sensor in form of corresponding position resolved scanning signals – See at least ¶26).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory. Mahlisch teaches triggering at least one irreversible retaining device of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foo and Schuller and include the feature of determining whether a lateral position of the object with respect to the vehicle is within a predetermined threshold; evaluating a time-to-collision (TTC) discrimination metric to determine whether a relative velocity between the object and the vehicle exceeds a predetermined threshold dictating that a crash is imminent; and  -29- evaluating a longitudinal distance collision discrimination metric to determine whether the longitudinal position of the object relative to the vehicle exceeds a predetermined threshold dictating that a crash is imminent, as taught by Schuller, to determine the presence of the triggering condition on a safe basis (See at least ¶7).

Regarding claim 11, the combination of Foo and Schuller fails to explicitly disclose wherein the algorithm implemented by the controller is configured to detect objects in the path of the vehicle by: identifying a state of the object; determining whether a calculated crash probability is greater than a predetermined crash probability; and evaluating a time-to-collision (TTC) discrimination metric to determine whether the relative velocity between the object and the vehicle exceeds a predetermined threshold dictating that a crash is imminent.
However, Mahlisch teaches:
wherein the algorithm implemented by the controller is configured to detect objects in the path of the vehicle by: 
identifying a state of the object (Determining an object – See at least ¶9);
determining whether a calculated crash probability is greater than a predetermined crash probability (Thus, the control device performs a redundant analysis whether a collision is likely and the triggering conditions are satisfied and compares the analyses, wherein the triggering actually only takes place when both analyses have the same result, i.e. crash probability – See at least ¶16); and 
evaluating a time-to-collision (TTC) discrimination metric to determine whether the relative velocity between the object and the vehicle exceeds a predetermined threshold dictating that a crash is imminent (Such parameters or respectively, triggering conditions can for example be the TTC value (TTC=time-to-collision), the object mass class, the width of the object or the height of the object, the site of impact, the time point of the impact or the angle of impact. All of these are thus data which provide items of information relating to a possible impending collision of the own motor vehicle with an object, which can be detected within the items of information which are provided by each of the acquisition devices via the control device by suitable processing algorithms – See at least ¶26).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory. Mahlisch teaches triggering at least one irreversible retaining device of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foo and Schuller and include the feature of wherein the algorithm implemented by the controller is configured to detect objects in the path of the vehicle by: identifying a state of the object; determining whether a calculated crash probability is greater than a predetermined crash probability; and evaluating a time-to-collision (TTC) discrimination metric to determine whether the relative velocity between the object and the vehicle exceeds a predetermined threshold dictating that a crash is imminent, as taught by Schuller, to determine the presence of the triggering condition on a safe basis (See at least ¶7).

Regarding claim 15, the combination of Foo and Schuller fails to explicitly disclose wherein the active sensor comprises a camera, and wherein the information obtained from the active sensor comprises the object type, an object lateral position, a time to collision (TTC) with the object, a relative velocity of the object and the vehicle, and a longitudinal position of the object relative to the vehicle.
However, Mahlisch teaches:
wherein the active sensor comprises a camera (Camera – See at least ¶13), and 
wherein the information obtained from the active sensor comprises the object type, an object lateral position, a time to collision (TTC) with the object, a relative velocity of the object and the vehicle, and a longitudinal position of the object relative to the vehicle (Such parameters or respectively, triggering conditions can for example be the TTC value (TTC=time-to-collision), the object mass class, the width of the object or the height of the object, the site of impact, the time point of the impact or the angle of impact. All of these are thus data which provide items of information relating to a possible impending collision of the own motor vehicle with an object, which can be detected within the items of information which are provided by each of the acquisition devices via the control device by suitable processing algorithms – See at least ¶26).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory. Mahlisch teaches triggering at least one irreversible retaining device of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foo and Schuller and include the feature of wherein the active sensor comprises a camera, and wherein the information obtained from the active sensor comprises the object type, an object lateral position, a time to collision (TTC) with the object, a relative velocity of the object and the vehicle, and a longitudinal position of the object relative to the vehicle, as taught by Schuller, to determine the presence of the triggering condition on a safe basis (See at least ¶7).

Regarding claim 16, the combination of Foo and Schuller fails to explicitly disclose: determining whether the object type is a recognized object type; determining whether the object lateral position is within a predetermined threshold range; determining whether the TTC with the object is within a threshold indicative of an impending collision by evaluating a TTC collision discrimination metric to determine whether the TTC exceeds a predetermined threshold, the threshold being determined with respect to the relative velocity of the object and the vehicle; and determining whether the longitudinal position of the object relative to the vehicle is within a threshold indicative of an impending collision by evaluating a longitudinal distance collision discrimination metric to determine whether the longitudinal distance between the object and the vehicle exceeds a predetermined threshold, the threshold being determined with respect to the relative velocity of the object and the vehicle.
However, Mahlisch teaches:
determining whether the object type is a recognized object type (Determining an object – See at least ¶9); 
determining whether the object lateral position is within a predetermined threshold range (This fusion of data or items of information forms the basis of the triggering parameters, i.e. as described, in particular the triggering time point. In the next step, when the comparison of the analyses results has shown that both information data sets describe the presence of the triggering conditions, the triggering is carried out in accordance with the calculated triggering parameters – See at least ¶30); 
determining whether the TTC with the object is within a threshold indicative of an impending collision by evaluating a TTC collision discrimination metric to determine whether the TTC exceeds a predetermined threshold, the threshold being determined with respect to the relative velocity of the object and the vehicle (Such parameters or respectively, triggering conditions can for example be the TTC value (TTC=time-to-collision), the object mass class, the width of the object or the height of the object, the site of impact, the time point of the impact or the angle of impact. All of these are thus data which provide items of information relating to a possible impending collision of the own motor vehicle with an object, which can be detected within the items of information which are provided by each of the acquisition devices via the control device by suitable processing algorithms – See at least ¶26); and 
determining whether the longitudinal position of the object relative to the vehicle is within a threshold indicative of an impending collision by evaluating a longitudinal distance collision discrimination metric to determine whether the longitudinal distance between the object and the vehicle exceeds a predetermined threshold, the threshold being determined with respect to the relative velocity of the object and the vehicle (The acquisition device is for example a mono camera or a stereo camera or a PMD sensor, while the acquisition device is for example one or multiple radar sensors which are installed front side. Both acquisition devices respectively, record the area in front of the vehicle, the acquisition device for example, in the form of a camera, in form of images, the radar sensor in form of corresponding position resolved scanning signals – See at least ¶26).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory. Mahlisch teaches triggering at least one irreversible retaining device of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foo and Schuller and include the feature of determining whether the object type is a recognized object type; determining whether the object lateral position is within a predetermined threshold range; determining whether the TTC with the object is within a threshold indicative of an impending collision by evaluating a TTC collision discrimination metric to determine whether the TTC exceeds a predetermined threshold, the threshold being determined with respect to the relative velocity of the object and the vehicle; and determining whether the longitudinal position of the object relative to the vehicle is within a threshold indicative of an impending collision by evaluating a longitudinal distance collision discrimination metric to determine whether the longitudinal distance between the object and the vehicle exceeds a predetermined threshold, the threshold being determined with respect to the relative velocity of the object and the vehicle, as taught by Schuller, to determine the presence of the triggering condition on a safe basis (See at least ¶7).

Regarding claim 17, Foo discloses wherein the recognized object type comprises a vehicle, truck, barrier, or pole (Object type includes a vehicle – See at least ¶4).

Regarding claim 18, the combination of Foo and Schuller fails to explicitly disclose wherein the active sensor comprises a radar sensor, and wherein the information obtained from the active-31- sensor comprises an object state, a collision probability, a time to collision (TTC) with the object, and a relative velocity of the object and the vehicle.
However, Mahlisch teaches:
wherein the active sensor comprises a radar sensor (Radar sensor – See at least ¶13), and 
wherein the information obtained from the active-31- sensor comprises an object state, a collision probability, a time to collision (TTC) with the object, and a relative velocity of the object and the vehicle (Such parameters or respectively, triggering conditions can for example be the TTC value (TTC=time-to-collision), the object mass class, the width of the object or the height of the object, the site of impact, the time point of the impact or the angle of impact. All of these are thus data which provide items of information relating to a possible impending collision of the own motor vehicle with an object, which can be detected within the items of information which are provided by each of the acquisition devices via the control device by suitable processing algorithms – See at least ¶26).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory. Mahlisch teaches triggering at least one irreversible retaining device of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foo and Schuller and include the feature of wherein the active sensor comprises a radar sensor, and wherein the information obtained from the active-31- sensor comprises an object state, a collision probability, a time to collision (TTC) with the object, and a relative velocity of the object and the vehicle, as taught by Schuller, to determine the presence of the triggering condition on a safe basis (See at least ¶7).

Regarding claim 19, the combination of Foo and Schuller fails to explicitly disclose wherein the algorithm implemented by the controller is configured to detect objects in the path of the vehicle by: identifying a state of the object; determining whether a calculated crash probability is greater than a predetermined crash probability; and evaluating a time-to-collision (TTC) discrimination metric to determine whether the relative velocity between the object and the vehicle exceeds a predetermined threshold dictating that a crash is imminent.
However, Mahlisch teaches:
wherein the algorithm implemented by the controller is configured to detect objects in the path of the vehicle by: 
identifying a state of the object (Determining an object – See at least ¶9);
determining whether a calculated crash probability is greater than a predetermined crash probability (Thus, the control device performs a redundant analysis whether a collision is likely and the triggering conditions are satisfied and compares the analyses, wherein the triggering actually only takes place when both analyses have the same result, i.e. crash probability – See at least ¶16); and 
evaluating a time-to-collision (TTC) discrimination metric to determine whether the relative velocity between the object and the vehicle exceeds a predetermined threshold dictating that a crash is imminent (Such parameters or respectively, triggering conditions can for example be the TTC value (TTC=time-to-collision), the object mass class, the width of the object or the height of the object, the site of impact, the time point of the impact or the angle of impact. All of these are thus data which provide items of information relating to a possible impending collision of the own motor vehicle with an object, which can be detected within the items of information which are provided by each of the acquisition devices via the control device by suitable processing algorithms – See at least ¶26).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory. Mahlisch teaches triggering at least one irreversible retaining device of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foo and Schuller and include the feature of wherein the algorithm implemented by the controller is configured to detect objects in the path of the vehicle by: identifying a state of the object; determining whether a calculated crash probability is greater than a predetermined crash probability; and evaluating a time-to-collision (TTC) discrimination metric to determine whether the relative velocity between the object and the vehicle exceeds a predetermined threshold dictating that a crash is imminent, as taught by Schuller, to determine the presence of the triggering condition on a safe basis (See at least ¶7).

Regarding claim 20, Foo discloses wherein the recognized object state comprises a forward state, backward state, sideways state, stationary state, or moving state (At least one pressure sensor is mounted near the forward location, i.e. frontal collision, of the vehicle for providing an associated pressure signal indicative of an impact event, i.e. crash sensors – See at least ¶7).

Regarding claim 21, the combination of Foo and Schuller fails to explicitly disclose wherein the active sensor comprises at least one of a camera, a radar sensor, and a laser radar (LIDAR) sensor.
However, Mahlisch teaches:
wherein the active sensor comprises at least one of a camera, a radar sensor, and a laser radar (LIDAR) sensor (Radar sensor – See at least ¶13).
Foo discloses an autonomous vehicle detecting a vehicle/object crash impact. Schuller teaches an autonomous vehicle determining a crash type for a vehicle during a trajectory. Mahlisch teaches triggering at least one irreversible retaining device of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foo and Schuller and include the feature of wherein the active sensor comprises at least one of a camera, a radar sensor, and a laser radar (LIDAR) sensor, as taught by Schuller, to determine the presence of the triggering condition on a safe basis (See at least ¶7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Josef Kolatschek et al., US 20100017067 A1.
Kolatschek discloses a control unit according to example embodiments of the present invention for triggering passenger protection devices having the features described herein have the advantage over the related art that through the sequence control, which, as a function of a progression variable, activates or deactivates a plurality of functions for the crash classification and/or defines which at least one characteristic is used for the particular function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

/M.M.K./Examiner, Art Unit 3662